 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Mark H. White,                         )       No. CV 18-310-TUC-JAS (JR)
                                            )
10               Plaintiff,                 )       ORDER
                                            )
11   vs.                                    )
                                            )
12                                          )
     Nancy Berryhill, Acting Commissioner of)
13   the Social Security Administration,    )
                                            )
14               Defendant.                 )
                                            )
15
16     Pending before the Court is a Report and Recommendation issued by Magistrate Judge
17   Rateau. A review of the record reflects that the parties have not filed any objections to the
18   Report and Recommendation and the time to file objections has expired. As such, the Court
19   will not consider any objections or new evidence.
20     The Court has reviewed the record and concludes that Magistrate Judge Rateau’s
21   recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
22   Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14
23   F. Supp. 2d 1203, 1204 (D. Or. 1998).
24     Accordingly, IT IS HEREBY ORDERED as follows:
25   (1) Magistrate Judge Rateau’s Report and Recommendation (Doc. 20) is accepted and
26   adopted.
27   (2) The Commissioner’s final decision is reversed, and this case is remanded to the ALJ to
28   conduct further proceedings.
 1   (3) The Clerk of the Court shall enter judgment and close the file in this case.
 2
 3     DATED this 24th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
